internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number uil legend b name of cities x name of scholarship y state z city state dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you operate a scholarship program called x letter catalog number 58263t the purpose of x is to enhance access to higher education specifically you provide scholarships to students who are high school graduates desiring to attend an accredited y college for further education the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed the trust is required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 you advertise in the local newspaper of z letters are also sent to the area high schools in b high schoo graduates must be in financial need have a class rank in the middle one- third in his or her class at the inception of his or her candidacy for a scholarship be of good character and ability along with demonstrating a desire and willingness to further his or her education in college demonstrate adaptability in association with other students and any further requirements as designated by your selection committee the scholarship committee will review the applications for these requirements each year the trustee advises your selection committee of the amount of funds available to be awarded as scholarships the members of your committee review the scholarship applications based on the eligibility criteria and then make the final selections all scholarships are awarded on an objective and non-discriminatory basis no scholarships are awarded to any disqualified_person as defined in code sec_4946 your organizing document states that the selection committee will consist of three persons selected by you an officer of the trustee corporation an educator and a businessperson or other professional you distribute the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient the trustee provides a letter to each university college specifying that the their acceptance of the funds constitutes agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the scholarship recipient you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified letter catalog number 58263t person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
